          Case 1:20-cv-00547-REB Document 8 Filed 01/06/21 Page 1 of 10




Richard R. Friess, ISB #7820
friess@thwlaw.com
THOMSEN HOLMAN WHEILER, PLLC
1000 Riverwalk Dr, Ste 300
Idaho Falls, ID 83402
Telephone: (208) 522-1230
Fax: (208) 522-1277

Attorneys for Defendant Gem State Staffing

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO


 ARTEM ADRIANUMEARISATA,                                     CASE NO. 1:20-cv-00547

 Plaintiff,
                                                    DEFENDANT GEM STATE STAFFING’S
 v.                                                    MOTION FOR MORE DEFINITE
                                                             STATEMENT
 GEM STATE STAFFING, IDAHO MILK                                FRCP 12(e)
 PRODUCTS, and IDAHO HUMAN RIGHTS
 COMMISSION,

 Defendants.


        COMES NOW, Defendant Gem State Staffing, separately from all other parties, by and

through counsel of record, and submits the following Motion for More Definite Statement pursuant

to Federal Rule of Civil Procedure 12(e). Defendant Gem State Staffing (“GSS”) requests that

this Court order Plaintiff to provide a more definite statement of his Complaint because it fails to

comply with Federal Rule of Civil Procecure 8(a), contains ambiguities that prevent GSS from

responding, and is unintelligible.




 1 -    DEFENDANT GEM STATE STAFFING’S MOTION FOR MORE DEFINITE STATEMENT
          Case 1:20-cv-00547-REB Document 8 Filed 01/06/21 Page 2 of 10




                                               DISCUSSION

       Federal Rule of Civil Procedure 12(e) states in relevant part:

       If a pleading to which a responsive pleading is permitted is so vague or ambiguous
       that a party cannot reasonably be required to frame a responsive pleading, the party
       may move for a more definite statement before interposing a responsive pleading.
       The motion shall point out the defects complained of and the details desired.

       Rule 12(e) motions are "not favored by the courts since pleadings in federal courts are only

required to fairly notify the opposing party of the nature of the claim." Griffin v. Cedar Fair , L.P.,

817 F.Supp.2d 1152, 1154 (N.D. Cal. 2011). A motion for more definite statement is used to

provide a remedy for an unintelligible pleading rather than a correction for lack of detail. See

Comm. for Immigrant Rights of Sonoma Cnty. v. Cnty. of Sonoma , 644 F.Supp.2d 1177, 1191

(N.D. Cal. 2009).

       Federal Rule of Civil Procedure 8(a) states:

       (a) Claim for Relief. A pleading that states a claim for relief must contain:

               (1)     a short and plain statement of the grounds for the court's jurisdiction,
               unless the court already has jurisdiction and the claim needs no new
               jurisdictional support;

               (2)     a short and plain statement of the claim showing that the pleader is
               entitled to relief; and

               (3)     a demand for the relief sought, which may include relief in the
               alternative or different types of relief.

       The Ninth Circuit Court of Appeals has explained that, to comply with Rule 8, “each

plaintiff must plead a short and plain statement of the elements of his or her claim, identifying the

transaction or occurrence giving rise to the claim and the elements of the prima facie case....”

Bautista v. L.A. County, 216 F.3d 837, 840 (9th Cir. 2000).




 2 -    DEFENDANT GEM STATE STAFFING’S MOTION FOR MORE DEFINITE STATEMENT
            Case 1:20-cv-00547-REB Document 8 Filed 01/06/21 Page 3 of 10



       I.       PLAINTIFF’S COMPLAINT IS UNINTELLIGIBLE, VAGUE, AMBIGUOUS,
                AND FAILS TO COMPLY WITH F.R.C.P. 8(a).

       Plaintiff’s Complaint is broken up into four sections identified by roman numerals. Section

I is entitled “The Parties to This Complaint.” It identifies the Plaintiff and the named Defendants.

Section II, entitled “Jurisdiction,” attempts to set forth the basis for this Court’s jurisdiction as a

question of federal law. Section III is entitled “Statement” and appears to contain numerous counts

and allegations against the Defendants which are listed under Amendments to the United States

Constitution. Section III is unintelligible in parts, vague and ambiguous in parts, and fails to

comply with Rule 8(a) of the Federal Rules of Civil Procedure.

                a. Part 1.

       Section III begins with a statement that Plaintiff’s constitutional rights were violated,

immediately followed by short excerpts from the Fourteenth, Thirteenth, and Tenth Amendments

of the United States Constitution and “count i” as follows:




Complaint, Dkt 1, pp. 4-5. This is followed by selected language from a GSS policy and some

allegations regarding its effects:



 3 -    DEFENDANT GEM STATE STAFFING’S MOTION FOR MORE DEFINITE STATEMENT
         Case 1:20-cv-00547-REB Document 8 Filed 01/06/21 Page 4 of 10




Complaint, Dkt 1, p. 5.

         Plaintiff fails to state which part of the GSS policy abridges Plaintiff’s rights nor does it

state how the policy abridges his rights, leaving GSS to guess what Plaintiff is in fact alleging.

Plaintiff also fails to state what specific powers are being delegated and why it is prohibited by the

United States. Likewise, Plaintiff fails to state what legal obligations are being assumed, how they

are being assumed, and why such assumption is unlawful. Moreover, the phrase “boundaries

which constitute violation of my liberties” is unintelligible. There is simply no way to decipher

was this means from the contents of the Complaint.

         This allegation is vague and unintelligible. It does not contain a “short and plain statement

of the elements of [Plaintiffs’] claim, identifying the transaction or occurrence giving rise to the

claim and the elements of the prima facie case....” Bautista, 216 F.3d at 840. Without any



 4 -    DEFENDANT GEM STATE STAFFING’S MOTION FOR MORE DEFINITE STATEMENT
            Case 1:20-cv-00547-REB Document 8 Filed 01/06/21 Page 5 of 10



clarification as to what is being alleged, GSS cannot reasonably be required to frame a responsive

pleading.

                b. Part 2.

       The next part of Section III contains the following:




 5 -   DEFENDANT GEM STATE STAFFING’S MOTION FOR MORE DEFINITE STATEMENT
          Case 1:20-cv-00547-REB Document 8 Filed 01/06/21 Page 6 of 10



Complaint, Dkt 1, pp. 5-6.

       Count iv of this section does not specify what GSS policy Plaintiff believes is denying him

his right. It also fails to state what jurisdiction to which he should have a right to appeal. In

addition, it appears to allege that he was denied the equal protection of the laws under the

Fourteenth Amendment, but it is unclear who he is alleging denied him that right, the United States,

the State, or GSS.

       GSS cannot reasonably be required to respond to these allegations when it is not clear what

GSS policy Plaintiff is referring to or what jurisdiction he believes he has a right to appeal, whether

he is alleging that he was denied equal protection of the law, and if so, who denied him that right.

The allegations are vague and ambiguous at best. Without any clarification as to what is being

alleged, GSS cannot reasonably be required to frame a responsive pleading.

               c. Part 3.

       The next part of Section III contains the following:




 6 -    DEFENDANT GEM STATE STAFFING’S MOTION FOR MORE DEFINITE STATEMENT
         Case 1:20-cv-00547-REB Document 8 Filed 01/06/21 Page 7 of 10




Complaint, Dkt 1, p. 7.

       This allegation is simply unintelligible. It does not comply with Rule 8 of the F.R.C.P.

GSS cannot reasonably be required to frame a responsive pleading without Plaintiff clarifying

what is being alleged.

               d. Part 4.

       Section III of the Complaint continues on with the following allegations:




 7 -   DEFENDANT GEM STATE STAFFING’S MOTION FOR MORE DEFINITE STATEMENT
         Case 1:20-cv-00547-REB Document 8 Filed 01/06/21 Page 8 of 10




Complaint, Dkt 1, p. 8.

       Plaintiff does not explain how the phrases “particularly describing the place” and “and the

persons” from the Fourth Amendment relate to contents of counts i through iv. Furthermore, these

allegations do not specify what GSS policy or portion thereof Plaintiff believes violates the Fourth

Amendment or how that policy violates the Fourth Amendment. It is simply impossible for GSS

to determine exactly what Plaintiff is alleging and it therefore cannot reasonably frame a response.

               e. Part 5.

       The last part of Section III contains the following:




 8 -   DEFENDANT GEM STATE STAFFING’S MOTION FOR MORE DEFINITE STATEMENT
         Case 1:20-cv-00547-REB Document 8 Filed 01/06/21 Page 9 of 10




Complaint, Dkt 1, p. 9.

       These allegations suffer from similar defects as the previous allegations. The relationship

between the quoted language from the First Amendment and the allegations is unclear. The

allegations do not specify what GSS policy Plaintiff believes violates the First Amendment or how

that policy violates the First Amendment. They also fail to set forth the elements of a prima facie

case. The allegations are vague, ambiguous, and fail to comply with Rule 8.

                                         CONCLUSION

       Plaintiff’s Complaint is so vague and ambiguous that GSS cannot reasonably be required

or expected to frame a responsive pleading. A motion definite statement is required before GSS

can do so. In addition, GSS cannot evaluate the claims and form any type of litigation strategy

without knowing what Plaintiff is actually alleging. GSS therefore requests that the Court grant

its Motion for Motion Definite Statement.

       DATED: January 6, 2021.

                                                     THOMSEN HOLMAN WHEILER, PLLC



                                                     _______________________________
                                                     Richard R. Friess, Esq.




 9 -   DEFENDANT GEM STATE STAFFING’S MOTION FOR MORE DEFINITE STATEMENT
          Case 1:20-cv-00547-REB Document 8 Filed 01/06/21 Page 10 of 10




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 6, 2021, I caused a true and correct copy of the foregoing

to be served on those listed below using the ECF/Pacer system:

Artem Andrianumearisata

                                              THOMSEN HOLMAN WHEILER, PLLC



                                              By:     ______________________________
                                                      Richard R. Friess, Esq.




RRF/7197.028/PLEADING/002 MOT DEF STATEMENT




  10 -    DEFENDANT GEM STATE STAFFING’S MOTION FOR MORE DEFINITE STATEMENT
